Citation Nr: 1507247	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-33 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an initial (compensable) rating for service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

Nicole Klassen, Senior Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1957 to May 1960, and in the U.S. Army from June 1964 to April 1969, and from April 1971 to June 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision of in which the RO granted service connection for bilateral hearing loss and assigned an initial, 0 percent ( noncompensable) disability rating, effective March 21, 2011.  In August 2011, the Veteran filed a notice of disagreement as to the disability rating assigned for his bilateral hearing loss.  A statement of the case was issued in October 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012. 

As an initial matter, the Board notes that, in a letter dated September 5, 2013, the Veteran was notified that he had been placed on the list of persons awaiting an in-person hearing before the Board at the local RO.  Significantly, however, in September 2013, the Veteran submitted a statement indicating that he no longer wished to attend such a hearing.  The Veteran's hearing request is, therefore, considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

This appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014). 
 
For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Veteran seeks a higher rating for his service-connected bilateral hearing loss, currently evaluated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  Before the Board can adjudicate this claim, however, additional development is required.  

The Board finds that another VA audiology examination to assess the current nature, extent, and severity of the Veteran's service-connected bilateral hearing loss is necessary in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA audiology examination in April 2011.  Significantly, however, in his November 2012 VA Form 9, the Veteran reported that his hearing has gotten progressively worse since his April 2011 VA examination.  In this regard, he reported that he has since been provided with hearing aids.  

As such, in light of the fact that the most recent examination report of record is now almost four years old and does not contemplate the Veteran's recent contentions regarding the nature and severity of his symptomatology or his additional treatment to date, the Board finds that another VA examination is necessary to resolve any inconsistencies in the record and to fully assess the current manifestations of the Veteran's bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for higher rating.   See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo VA examination, to ensure all due process requirements are met and that the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.  

In this regard, a review of the Veteran's claims file indicates that records from the VA Medical Center (VAMC) in Clarksville, West Virginia, remain outstanding.  Specifically, during VA treatment in April 2011, the clinician noted that the Veteran underwent audiological testing.  See VA treatment record dated March 1, 2011.  Significantly, however, to date, the results of the March 2011 puretone threshold testing have not been associated with the claims file.  Moreover, the Board notes that the most recent VA treatment currently on file is dated in March 2011.  As such, on remand, attempts should be made to obtain a complete copy of the Veteran's treatment records from the VAMC in Clarksville, West Virginia, to include copies of the March 2011 audiometric testing and records dated from April 2011 to present.  See 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  In making this determination, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

On remand, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

The AOJ's adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication of the claim.  Adjudication of the claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), consistent with Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain from the VAMC in Clarksville, West Virginia, the Veteran's complete treatment records for bilateral hearing loss, including copies of any audiometric test results, dated from April 2011 to present, as well as copies of the audiometric test results from the Veteran's March 1, 2011, VA audiometric testing.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran a letter requesting that he provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After the development requested in items (1) and (2) is completed, schedule the Veteran for an examination to assess the current nature, extent, and severity of his service-connected bilateral hearing loss.  The entire electronic claims file, to include a complete copy of this REMAND should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should discuss the functional effects of the Veteran's hearing loss on his activities of daily living, as well as the degree of occupational impairment attributable to the Veteran's service-connected bilateral hearing loss.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  Complete, clearly-stated rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority (to include 
consideration of whether staged rating for the disability, pursuant to Fenderson, supra, is warranted).

6.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




